February 19, 2021


EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew A. Stanford (Registration No. 74,391) on 02/19/2021.

The application has been amended as follows: 











In the Specification:

Paragraph [0031] on page 15 of the specification has been amended as follows:

[0031]  As illustrated in Fig. 4, the reinforcing structure section 30A includes four primary beads 31 to 34 surrounding the section 30A and auxiliary beads 35 to 39 dividing the section 30A surrounded by the four primary beads 31 to 34 into subsections 41 to 45 . The bead is a ridge-shaped (rail-like) structure formed so as to bulge forward from the front surface of the panel 1 (this similarly applies to the auxiliary bead).  In a case where a flat metal plate is used to form the panel, winding or bending would be likely to occur on its flat surface. Instead of this, forming ridge-shaped beads by plastic working, however, it is possible to enhance the rigidity to prevent bending of the beads. 










The prior art fails to teach the plurality of subsections being divided into truss shapes by the auxiliary beads and the plurality of subsections being arranged so that a first subsection is between two second subsections divided into truss shapes, the first subsection being divided into a truss shape smaller than each of the truss shapes of the two second subsections, as defined in claims 1, 11, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Rodney B White/Primary Examiner, Art Unit 3636